PER CURIAM.
This appeal was timely filed by the plaintiff wife in a divorce suit from a post judgment order rendered April 24, 1970.
On April 17, 1970, the court had entered a judgment against the defendant husband, in favor of one of the attorneys for whose services to the wife a fee had been allowed in an earlier order, the judgment being for the amount payable on the fee awarded. By the order appealed from the court vacated that judgment of April 17, 1970, on the grounds that it had been presented to the court ex parte and that the court had been without jurisdiction to enter it be*888cause the prior judgment relating thereto had become final. The order appealed from granted the defendant husband “permission” to pay the amount of such fee into the registry of the circuit court without prejudice, and denied a motion to the attorney to intervene.
On consideration of the wife’s appeal therefrom in the light of the record and briefs we find no merit therein.
Affirmed.